 SPOTLIGHT COMPANY, INC.491Spotlight Company,Inc.andInternationalLadies'GarmentWorkers'Union,AFL-CIO. Case26-CA-3750August 3, 1971DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn March 25, 1971, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin the,unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer's' Decision. Thereafter, the General Coun-sel' and the Charging Party filed exceptions to theTrial Examiner's Decision with supporting briefs.'TheRespondent filed cross-exceptions to the Trial Exam-iner's Decision, a brief in support thereof, and a briefin answer to the exceptions filed by, the GeneralCounsel and, the Charging Party.Pursuant, to-the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at- the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, And briefs, and the entire record in the case, andherebyadopts, the findings,' conclusions, andrecommendations; of the Trial Examiner.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe, complaint herein be, and it hereby is, dismissed inits entirety.iThe General Counsel's exceptions,as well as those of the ChargingParty,are in large part directed to the credibility findings made by theTrial Examiner.'°It is the Board's establishedpolicy,however, not tooverrule a Trial Examiner's resolutions as to credibility unless,as is not thecase here,,a clear preponderance of all the relevant evidence convinces usthat they are incorrect.StandardDry WallProducts.Inc.,91NLRB 544,enfd.188 F.2d 362(CA. 3).2We hereby correct the following inadvertent, errors in the TrialExaminer's Decision:Under section-II; C, 2, the Board-conducted electionwas held onMarch 26,1970, -rather than onMarch 6s1970; and undersection 11, E, Employee,LouiseLamon,on June 29,asked FloorgirlMurray,rather than FloorgirlMadden,to take off at 3 p.m., and in samesection,FloorgirlMurray testified that the June 30 layoff of Harris andLemonwas occasionedby lackof work,rather than Harris andMurray.3, In view of our disposition of this case,we deem it unnecessary to passon the issues raisedby theRespondent's cross-exceptions.TRIAL 'EXAMINER'S' DECISIONSAMUEL M. SINGER, Trial ' Examiner: This proceeding washeard ^ before me in Texarkana, Texas, on various datesbetween December 1 and 9,'pursuant to a charge filed onJuly-27;-and complaint issuedon September 8-{as'amendedOctober 29), 1970.1 `The complaintallegesthat Respondentviolated Section 8(axl), (3), and (4) of the National LaborRelations Act,' as amended. This is denied by Respondent.All parties were represented by counsel and wereaffordedfull opportunity to adduce relevant evidence, and conten-tions.-Briefs were received from all parties on or.-beforeFebruary 4,1971.s-n-Upon -the entire records and my observation of thetestimonialdemeanor, of the witnesses, I make., thefollowing:'FINDINGS AND CONCLUSIONS,1.RESPONDENT'S BUSINESS;THE LABORORGANIZATION INVOLVEDRespondent,an Arkansas corporation, manufactureslingerie at its plant here involved in Ashdown,Arkansas. Itannually sells and delivers to purchasers in other States,and purchases and ,receives from sellers in other States,products valued in-excess-of $59,000.1,Bind that 4t° allmaterialtimes'Respondent has been andis;engaged incommerce within the meaning of tie Act. , -The Charing Party,herein called the Union,is a labororganization within the meaning of the Act.H. THE ALLEGED UNFAIR LABOR-PRACTICESA.Background the Board's Findings in, PriorProceedings; the Issuesin theInstant Case'The instant proceeding is a sequel to three priorcomplaint proceedings involving Respondent. In the- first(Case 26-CA 3396), the Board on ° March If,' 1970,affirmed Trial Examiner Pollack's December 31, '1969,Decision in which he found that ' Respondent violatedSection 8(axl) of -the Act by interfering with, restraining,and coercing employees in their right to join and participatein the Union and 8(aX3) by laying off one employee anddischarging-five others for Union activiiies'(181-NLRB°No.94).3 In the second proceeding (Case 26-CA 3535), theBoard on' March 3, 1971, affirmed, `with `modifications,Trial Examiner Hinkes' -Decision in which he found thatRespondent discharged or refused to recall three employin--violation of Section 8(ax3)"of the Act (188 NLRB'No.114).In the third proceeding,(consolidated, Cases26-CA-3622and 26-RC-3693) tried before TrialExaminerBrown, the'Board on- March 4,1971, found that `Respon-dent engaged'in certain 8(a)(1) conduct-on the ba'sis ofwhich it alsosustainedthe Union's objections to the March1Unless otherwise noted,JaU dates herein refer to 1970.2 Transcript as corrected by my,order on notice dated,February 17,1971.s This case is now pending for enforcement in the,United States. Courtof Appealsfor_the Eighth Circuit,No:,20,549.192 NLRB No. 70 492DECISIONS OF NATIONALLABOR RELATIONS BOARD'26, `1970, Board election and-set aside the election, lost bythe Union (188 NLRB No. 128).While the,-unfair,,;laborpractices under,consideration inthe above proceedings encompassed the period from April1969 (when,the Union commenced its organizational drive)untilaround March, 1970 (whenthe Board conducted therepresentationelection), the instant case deals with.unfairlabor practices which, allegedly, commenced thereafter, inMay 1970. The instant complaint alleges that Respondentunlawfully. laid off. three employees' on various dates; inMay August, and, three others for 1 day (June 30);, that itunlawfully. discriminated-in,a job assignment to,oneof thelaid-off `.employees;and,finally, , that it unlawfully dis-charged still another employee on May 8. At, issue iswhether these layoffs were motivated by legitimate businessreasons,and the discharge was for cause (as claimed byRespondent), or whether all the actions were motivated byRespondent's desire to punish employees for engaging inUnion activities or because they had testified in prior Boardproceedingsor `had been involved in other protectedactivities.Also at issue is whether three of Respondent'sfloorgirlsare "supervisors" within the meaning of the Act 4B.Operations of Respondent; Supervisory Status ofFloorgirls;Madden,Murray, and .Young11Respondent , commenced its lingerie operations atAshdown. , in January 1964; currently it primarily manufac-tures women's sleepwear, with approximately 220.employ-ees. The plant consists of three departments;viz,cutting (15employees), finishing, (30 employees), "and'sewing, (175employees). The finishing department operations, includetrimming, folding, boxing, bagging, assorting, and tagging.The sewing department has approximately 40 separatesewing operations,including shear lace binding, ; simplebinding, bar'tack, zig zag, sleeve setting, and single needle.During the period here involved" (May-August 1970),Paul A. Leiby (Lieby) was the Ashdown general manager,answerable to ,Company President Jules Seiff," who lives inAllentown, Penusylvania.5 Leiby's responsibilities includesupervision .over''the cutting department. His Wife, Emily,: isin charge, of the finishing departments and Lucille Sample()lead;".floor,, supervisor) is in charge of the sewingdepartment; `the two, department heads are also classified as"fore ladies."Working directly under Sample and, Emily Leiby arefloorgirls. Paul Leiby testified that the dufies of all threefloorgirls whose supervisory status is here in issue (WandaMadden, ' DelphiaMurray, and Charlotte Young);' are".basically" the same.` They distribute the work among{ thegirls in , the. -units or sections; attend management pro-motion accompanyingits beef,Respondent also raisedthe proceduralobjection thatthe chargewas notproperly sworn to underSees_ 102.11 and 101.2 of the Board'sRules and Regulations.The charge,filed by the,Union was signed"Root. L. Uhlig by JEY." Uhlig is, theUnion'sattorney of record and, accordingtouncontradictedswornstatements attachedto the Union's oppositionto, the motion,the initialsJEY stand for James E. Youngdahl,a member or associate ofUhhg's-lawfirm whomUhligauthorized to sign his name to the charge.Although themore desirablepracticewould'seem tobe for-the signer of'the chargepersonally to sign the "declaration" in the charge,the Board has held thatthe charge and declarationmay b6'-signed byhis authorized Agent,followedby theagent's initials.SeeWalsh-Lumpkrn Wholesale DrugCompany,129duction meetings and effectuate policiesthere determined;inspectand evaluate performance of operators and reportthereon to the department heads;' and effectively recom-mend specific employees for overtime work.'The floorgirlsare also consulted on- transfers- of employees from one unitto another and in selections for layoff.Although withoutauthority to, hire and fire,their recommendations areconcededly given"weight. "According to General ManagerLeiby,the floorgirls are expected to get employees"to workfasteror- ...todo better work""-'and ' to `warn or"reprimand" them if they fail to°do so."'--Based on the foregoing, and, the'entire record,I find thatFloorgirls'Madden;;Murray;and Young have authority; "`inthe interest of the employer...responsibly to direct"employees under themwithin, the meaning of,Section 2(11)of the'Act: and, therefore,that all three are supervisors forwhose:conduct Respondent is accountable.See, e.g.,SquareBindingFand,Ruling Co.,.Inc.,146 NLRB 206,'209-210, andcases there cited..Although in iLts answerRespondentidenies,that the. three girls are supervisors,at , the hearing itadmitted-that at least one of them(Murray),is.' It isnoteworthythat in the representation,proceedingRespon-dent took'` the position that`all'eight sewing departmentfloorgirls,as well as finishing department'floorgirl Murray,should be'excluded from the unit as "supervisors"-aposition approvedby theRegional'Director.'And>Leibyadmitted at the, instant hearing that subsequent to thisdeterminationhe told the, ;floorgirls that they 'were"supervisors."C.The Layoffs of WinfreyScarbrough, and EthelMears1.IntroductionAt the hearing, General Counsel did not disputeRespondent's legitimate .business, need to effect layoffsduring the May-August period; he contended 'only thatRespondent discriminatorily-selected for layoff the particu-lar employees named in' the `complaint because of 'theirUnion activities and/or because they had testified in a priorBoard proceeding or engaged in other protected concertedactivity.The uncontroverted evidence shows that summer(May-August) layoffs are common in the industry,resultingfrom-seasonalstyle changes; such'layoffs areconcentrated especially from =Mother's Day (May) throughinid-July.Prior, to the 1970 layoffs here involveditwas,Companypolicy to rotate layoffs, so as to-afford:"eat least a couple ofdays" work for all employeesin a givenweek,,,Even so,however, better producers were allowed more work daysthan 'slowerones.Credited evidence establishes thatNLRB 294, 295;H'&W ConstructionCompany, Inc.,161 NLRB852, 860,in. 1. Bethat as it may, the motion here isdenied'on the ground that,, as, inWalsh-Lumpkin,"Respondent can point to-no prejudice resulting from 'thealleged improper,signing." It should'be noted that' Respondent in itsanswer admitted service of the chargefiled by the Unionand that thisquestionwas raisedfor the firsttime after the hearing.a In September 1970,when Vecchione was made general manager,Leiby,became assistant general manager.Since Leibywas the generalmanager duringsubstantially the entire 1970 peliod,here involved, he willtseidentifiedas such.6Unless otherwise indicated,subsequent'referencesto "Leiby"are ` toPaul rather than to Emily Leiby. SPOTLIGHT COMPANY, INC.Respondent applied a new layoff policy for its May-August1970 layoffs. Under the-new policy the lowest producerswerelaid off before the better producers, without affording=the 46W-producers even a day's work in any given week. Thenew policy was introduced to' meet Company PresidentSeiff'srepeated- complaints to the -Ashdown managerialstaff(Paul and Emily'Leiby andSample) and some of the,floorgirlsthat "'`makeups'-merejust too high.? According toGeneralManager Leiby, makeups,- which should have'averagedno °more than 8 or 16percent,were asmuch as'18to 22 percent in `l970: ;While the record as to when the newpolicy was formulated and as; to the nature of notice given ,employeesrespectingthe new policy,isconfusing, creditedevidence establishes that` those laid off between May andAugust 1970 were apprised of the new policy `before (or asthey were) being laid off. In any event, it is undisputed thatprior to, departing for vacation in June, Emily Leiby,formally vannounced the new layoff policy to the finishingdepartment stating that. low producers. would be first togo in-slack timeswithout reference to any rotationsystemsPlant Manager, Leiby credibly testified that,.Respondenthad- more than ,,the usual seasonal layoffs in 1970 for twomajor reasons.First, Respondent'sproduction'manager inOctober 1969-February 1{ 970 (Friedman) introduced the"unit system" in the plant, under which the factory, wasdividedinto six-parts, each operating as if it were-a separatefactorywith its own work force (operators, binders,trimmers, etc.)" and 'each', completing the styles handled'"from beginning to end."-e` ` According to ' Leiby, "there-wasn'tmuch leeway" in interchanging operations' andoperators, so ' that "if a girl [was] absent thatdoes anoperation ..` . that' means there's no work'for the . . . girlthat follows her [on ,the next operation]. It's like anassembly ;line" Secondly, Leiby pointed out that Respon-dent'experienced- "radical "style change[s]" in 1969-70 inhaving to shift, from "frilly stuff" to long gowns, (culottesand other sleepwear), so,that layoffs, would have to be made,until the Company acquired new materials and ^patternsand, adequately trainedpersgnnel to handle the new styles.,,Leiby also testified; that the,six unitsset up by Friedmanwere ""recently" (prior to the hearing in December 1970)reduced to three by the new general manager(supra,,fn. ,5)toallowmanagementmore "leeway" in, transferringoperators from one machine to-another within larger units.? "Makeup"represents the difference between an employee's, actual'earnings and-the amount paid the employee in accordance with"minimumwage standards($1.60 per hour or $12.80 per'8-hour day)..-8References in prior Trial Examiner Decisions-to Respondent's layoffrotation policy obviously refer to Company policy in effect before the 1970seasonal- (May-August)lay-off-a period not involved>in the priorproceedings.However,as hereinafter noted (fn. 28),the rotation systemremained in effect even in the 1970,season as to "tune" workers(e.g.,,,baggers and boxers)as opposedto producti on workers(the great bulk ofthe work force).9 Prior,to this innovation(when Leibywas in full chargeof productionas well as other plant,functions),the factory'operated-'as "one big unit"with each,category of operators (seameri, binders, etc.)centralized"in' onearea.to The validity of Winfrey's,discharge is not herein issue.According, tocounsel for ChargingTarty, a review-of the Regional Director's failure toissue a complaint upon 'a charge alleging a discriminatory discharge waspending before the General Counsel at the time of the instant hearing.2.LeathaWinfrey493"Winfrey, hired in October 1969, was laid off a total of 33days between ' May 15 and August 5, '1970; ,.she . wasdischarged on October 31, -1970, allegedly because of-poor,production.The complaint 'alleges thatWinfreywasselected for the various layoffs inMay-August fordiscriminatoryreasons,i.e.,because of` her "Unionactivities.10-Respondent , contends' (br., p. 19) that thelayoffs were "in accordance with soundbusiness practicedue to her admitted below"rate'of production"Winfrey workedas a binder in the" sewing-, departmentunder Floorgirl Young. She was I of the 54 members on theUnion- Election Committee "formed"for, the purpose` ofencouraging all employees"'of Respondent to vote "yes" inthe March 6, 1970, election. Winfrey testified that she worea Union` button, attendedsevenor eight Unionmeetings,and spoke to other i mployees about superior workingconditions in union shops. Beforeworking for Respondentshe had worked for aunionizedemployer, whom she hadidentified in her employment application.Winfrey's regular operation-was shear lace binding. Shewas put'on single binding for 2 days (May 1 and 3)11 andsubsequently on a bar" tack operation for 3 days (July21-23). Winfrey's floorlady(Young) testified credibly that ofthe three binders' in her section only Winfrey was regularlyon shear lace'binding;' that the two other binders (Nelsonand Simmons) normally worked on simple binding; that ofthe three, Nelson was the best; that Nelsonwas so versatilethat she could perform ,equally,well on simpleand shearlace binding and could move with ease from style to style;that Simmons was the next best operator; and that Winfreywas the poorest,-with most repairs-on garments-12 Winfreyadmitted, and the,work'records produced by Respondentestablish:, (I)° that she consistently made less than herproduction quota ($1.60 per hour or, $12.80 per day),thereby requiring Respondent to "make up" the differenceto "bring her earnings up to the minimum wage; and (2) thatshe was_ailower producer than Nelson.13-FloorladyYoung also testified credibly and withoutcontradiction that whenever Winfrey was out of her regular(shear, lace binding)- work, she" would report this (as shewould other,cases, involving -other employees) to her,,superior,;Forelady Sample. Unless other-work for whichshe was qualified was available, Sample would ; directYoung to lay off Winfrey with instructions tohave Winfrey11Winfrey, who apparentlypreferredshear lacebinding,'claimed that,that operationwas no more' "complicated" than simple(or plain)'binding.She testified,however, that the latterinvolves"simply taking the bind thatgoes, over 'the end ofa Tgarment and sewing, it overit,"'while shear lacebindinginvolves"shearing,binding,and putting lace on the piece."GeneralManagerLeibyindicatedthat simple binding was a lesscomplicated and "easier'operation.-12As-noted, the abovefindings are based on the credited testimony ofFloorlady Young whoimpressed me as an essentially honest and forthrightwitness.Young wasno,_Ionger-employed byRespondent at the time of thehearing and- had no personalinterest in. the outcome-of -the case.'Furthermore, as hereafternoted,she was not, unfriendlyto the Unioncause,having signed a card and attended a Union meetingat thestart ofthe organizational campaign,apparently, before shewas informed of hersupervisorystatus.- 13Respondent's production records show that while Winfrey averaged$1.05 an hour-betweenthe week endingMarch 7 andAugust 15, 1970,Nelsonaveraged $1.39. (See Reap.Exh. 2 C.) 494-DECISIONSOF NATIONAL TABOR-RELATIONS BOARDkeep in contact with the plant to see when to return to work.According to Young's credited testimony, Winfrey's Unionsympathies,or,,aetivitieswere never mentioned in makingperiod here,inyolved (May-August), Winfrey was, assigned ,to. two, operations other titan her regular operation:; Thus,she worked on simple binding on -May, I and3 when she ranout ofryshearflacing;however,she earned only $4.52 on thefirst day and $5.35 on the second, and, according to Young,she also had "a lot of repairs " Winfrey was also tried on abar tack machinea,for ^3 dais in. July, but she earned onlybetween $3.15,and$6.43 on tliosedays.,,The recordthows that while Winfrey was laidoff,for,33days, duringMay-August,Simmons was off.14 "days, andNelson,*hp, best,of the three"bin ders)none,,ForeladySample testified that she regarded Simmons as'a betteroperator,thanWinfrey; and, that Winfrey was also laid off~more,frequently than Simmons"because of she=type ofwork ,she . did," explaining ^ thatWinfrey was 'normally,confined to a shear Face,brndinng operation.On the other.hand, `Mittie Hill, who did shear lace binding in anotherunit,was laid off,only once during the period in question,but Hilt had a good,earnings record and ,was capable ofdoing good simple as well asr good,,shear lace,binding.15According.. to; Respondent's ,records,, only one other girl inbinding (Linda, Ware) was laid off as frequently as Winfrey(34es in 14) ay-August);` Sample explained that, as°in thecased ofWinfrey, Ware's "earnings were low and [she'had]lots of repair."3.Mildred Scarbrough °Scarbrough,hired in September 1968;was laid}off 31days,,froin-May-18 through July 18. The complaint allegesthat the layoffswere unlawfully motivated because she hadengaged' in Union-activity' and because -she had - giventestimony,- in "a" prior-, Board- proceeding.'=,--Respondent'contends that,as in the caseof Winfrey, the layoffs Werebased on- lack',of work, and that Scarbrough was one .ofthose selected for-most layoffs because'of her , poorproduction record.Scarbroughworked, regularly as- a,' zigzag,machineoperator -in -the sewing'department-under , Floorgirl 'Madden.4-Insofaras appears,her onlyUnion-activity,consisted of, membership on' the Union Election Commit-tee. She was one of several employees who-testified in priorBoardproceedings.Scarbrough was, the only,operator,inMadden's unit who devoted full time to zigzag operation.Whet out of that work, `she Was assigned to the single-needle machine,a more common operation in the' unit.Madden credibly testified that-before laying Scarbrough off,14GeneralCounsel witness Booth's testimony,in,which ,she attributedto Floorgirl Young a statement(or acquiescence by Young in Booth'sstatement)thatWinfrey was laid off frequently because she wasa=memberof `the Union's Election Committee,amounts at best to an expression 'ofpersonal opinion byYoung that Booth's Union role was a°factor in thelayoffs.'As already-noted;,itwas'Sample' (not. Young) who, made thedecision to lay off.-Young,a- friend of-Booth,,was' an early Unionsympathizer.In' any event,,it is tb'benoted that Booth also quoted Youngas saying that-Winfrey's frequentlayoffswere due to the fact that Winfrey"can't do the regular binding" on which she already was "tried" and thatthere just'was not-enough shear'lace binding work in the unit. Youngherself .could not `"remember"the statement-Booth attributed to her,asserting also that she did not "think"she made it.''-inMay, shetried,to obtain other work-,for:;her, (Thus—,2-,weeks prior to her May layoffshe was assigned to binding;and during _the, layoffitself.(June),she was recalled to_,setsleeves-an operation on,which —she remaineduntil- theworkran out.Sleeve-settingwas`,ranentirelydifferentoperation"-for ,Scarbrough, for whichshe was, specifically,trained by Madden;,she, waspermanently`assigned -to, it at-.the end of :her seasonal, layoff,,stillworkingat it at the timeofthe hearing.On Friday,, May ' 15,,,Madden notified' Scarbrough thatshe would be laid off on Monday (Mayy18) because of lackof work To Scarbrough's inquiry— "how long she thought[she] might be laid off," Madden replied, "Just one or two,days,- I think, but you nevercan tell"because ofthe manner'in ` which'work goes up and down.When Scarbroughchecked the situation`the following week, she was told thatwork was still "slack" and that she would be notified whento return. -Shortly,thereafterScar`brough,'accompanied,byemployeeBooth,went to Madden's `hometo check on -thematter further. "When told that it 'was-,"stillslack,"'Scarbrough'said she would.be gone for about 2 weeks tovisit her motherin California.Madden said thatthis wouldbe mutually,'beneficialfor both andsuggested that she-call'upon herreturn.Scarbrough did, so but was told=by,-theoffice girl, that itwas still slow, whereupon she spokedirectly .to ForeladySample,who told her she did not knowwhen-there would be -work and -that,-when Scarbroughreturned she, would probably, have ,towork on a new,machine.16Later(around June20) Scarbrough—acco3npa-nied by employeeBooth,again wenttoMadden's home,told Madden,thatshe, heardnew employeeswere beinghired,and asked,why' the Companydid noty trainsome, of,the laid-offirls rather thanhire new emplbye'es.17Maddensaid that She-did notknow why and that she Would try; to ,see'"atshe could'do about finding some work for'Scarbrough:On June 22 or 23,Scrabi'ough was recalled 'to'work.1s-Onthe morningof June 30;Scarbroughtold Madden thatshe "mightpossibly needto be off" at 3 o'clock-that day-toattend "the`Unemployment Compensation, `hearing foranother employee (Mary LouMears,infra`sec: F); but"that'she 'would `let her know definitely-later iii'the' day";Maddensaid"allright" Shortlyafter lunch,-`whenScarbrough' confirmedthat she would needto be off at 3'pm., Maddensaid that since,she had, no work for her"anyway"she could leavewhenshe - completed thegarments she was then working on. Scarbroughleft that dayof :45 ptim. She'reinained in layoff statuson June 1-3 andagain on July 13-14, (the whole plantwas ;shut,down onweekendsand the July 4-12 vacation period)Is Conceding that Hill and another shear lace binder(Burton)employedin `a unit other than Winfrey's were better producers,Winfrey explainedthat the two operators"had been there longer than V'3Is-As previouslynoted,Scarbrough was recalled between layoffs andput to work on a sleeve machine.17Company records(Resp. irxh.4), show that Respondent hired 13 newemployees for the sewing department and 6 for the finishing departmentbetweenMay 15 and June 23(the duration of Scarbrough's first andlongest layoff), but none as zigzag operators (Scarbrough's regular job).IsThe findings in the -above paragraph are based-primarily on creditedtestimony of Scarbrough,, in part,corroboratedby employee'Booth andFloorgirlMadden. SPOTLIGHT COMPANY, INC.FloorgirlMadden testifiedcredibly thatin addition toScarbrough,employee Nona Cobb operated the zigzagmachine-in her unit.While Scarbrough was laid off 31, daysin - the-1970 layoff -,season,Cobb was off only 1 day.However; -Madden,-credibly-testifiedand Respondent'swork -records establish that Cobb was a far better -producer-normally averaging above or near the $1.60production rate-while Scarbrough consistently did not.19-Furthermore,Cobb, ,was a more versatile worker, "moreadaptable,to different styles," and maintained.her quotawhen moved to, the simple needle operation.The recordfurther shows that employees in other units classified as"zigzag"operators were laid-off frequently,one of them(LittieDunn; )characterized, by ForeladySample as lowproducer)as many as31 days in the 1970 layoffseason.20Scarbrough-herself had been laid off frequently in prioryears(before the events here-involved)-20 days in 1969(May 15-August 7) and 28 days in 1968 (May 25 July 20).4. - Ethel MearsMears, first employed by Respondent in October 1966,was laid off 14 days between May22 and July 25, 1970. Sheis one of the employees found in Case26-CA-3396 to havebeen.discriminatorily discharged"either because Respon-dent knew or, believedher to bea union sympathizer orbecause Respondent,wished to `cover'itsdiscriminatorymotivation in dischaarging Mary Lou Mears[her —sister-in-law,infra,sec. F.]" (181 NLRBNo. 94.)After Respondentoffered her"full reinstatement to [her]former or substan-tiallyequivalentjob,", Mearsreported to work on January19, 1970,Told there was no opening,as bagger(her formerjob_ classification),,Mears agreedto work as trimmer. The,complaint allegesthat Mears'layoffs inMay July 1970 andher-assignment to,the trimming operationin, January, 1970were discriminatorily motivated=because ofUnion,sympa-thies and because she previously testified in a Boardproceeding.As found in Case 26-CA-3396,Mears was amember ofthe Union's organizing committee.`Shortlyaftershewas hired in October 1966, Mearsworked as a trimmer(she had been a folder the first 3months) under Floorgirl Murray. _About a year, later(January_1968) she became a bagger, working under Mrs.Leiby.When reinstated on January 19, 1970,the thenproduction,-manager(Friedman)asked her if she wouldtake a trimmingt positio,n..When Mrs.Leiby, who waspresent,at the interview,-explained she had no bagging orboxing, position available at the time,Mearsagreed to take,a trimming job "until therewas anopeningin bagging."InAugust,Mears asked,,'rs.Leibyabout returning tobagging, but the latter said that "there was no opening" forthat position thensand that none was "apt" to open in thenear future.Mears has since worked as a trimmer.2119 Scarbrough averaged only $1.15 between the weeks ending March 7and May 16-as compared to $1.92 forCobb..,(See Resp.Exh. 2;8.)20Dunn is not ,listed on the Union's telegrams to Respondent as I of,the 54 members of the Union Election Committee;,there is no claim thatshe was a Union member.21The findings in the-above paragraph are based primarily- on thecredited testimony of EthelMears;Mrs.Leiby's testimony is notinconsistent in essential respects,except that she placed Mears"request tobe restored to the bagging position in nud-September after she had495While a baggeris classified as a "time" worker whose,earningsare based on an hourly ($1.60) rate;a trimmer is:classifiedas a production worker whoseearnings are basedon incentiverates-exceptthat the trimmers(likeallproduction workers)are guaranteedthe $1.60 minimumhourly ($12.80 daily)- pay. , The bagger's jobconsistsessentially of removinggarments from abox, marking oridentifying the top garment in ,the box witha picture andnumber, and placing, boxesof garmentson a buggyjor,transmittal to the shipping department. Trimmingentailsplacing unboxedgarments(laid out ona stick) upon a rack,,inspecting the garmentsfor loosethreads and neededrepairs, and then placingthe garmentsacross ahorse fortransmittal',to the folders.Mears,who was62 years old,considered trimming to, be "harder than bagging" because(in her words) "it's harder on your eyes, it's harder on yourbody."Mrs. , Leiby, who made the- decisiontolayoff trimmers,testifiedthat she hadselectedMearsmore frequently,thanothers becauseMears was her"lowest- producer"; shedenied, thatMears'Union sympathies entered into thedecision-22 -Mearsconceded, that she had,never met theminimum production-quota ($1.60 hourly earnings) intrimming.The table belowshows a comparison of herearningswith -those of othertrimmers,in the plant duringthe 24/2 months before- the 1970 seasonallayoff,, together,with the number of days eachtrimmerwas laid off, duringthat season:23HourlyAverageEarningsLayoff-Days_(3/7--5/23),(5/22-/25)Hears(Ethel)$1.0915Henderson1.256Hunch1.570House1.197Rose1.602-1/2_Hill1.762Jones1.68,3-1/2Jester1.683-1/2'Tabler1.983-1/2Harris1.643-1/2Mears admitted that she Wasalso laidoff frequently ,inthe 1968summerlayoffseason,prior to advent ;of theUnion in the plant and at a time when she worked as abagger.24 Respondent's records show 'that she was'off 28reminded Meats(at the request of the new general manager,Vecchione) ofher.poor-trimming production.22Mears wasa member of the Union-Election Committee.23The table-is based onkesp. Exb. 2A, listing all 14 trimmers in thefinishing department supervised by Mrs.Leiby.Four of the fourteen wereexcluded from the computation for -obvious reasons-three because theywere hired after May 23,1970, and one because she quit in June-1970.24Mears was not on Respondent's payroll during most-of, the 1969season;as previously noted,she was found to have been discharged(Continued) 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from May 25-July 20;1968-3 of-, the 28,however; at`her own req5.Conclusionsa.Whether Respondent laid `off the employees hereinvolved for legitimate economic reasons or'for discrimina.tory, and unlawful reasons (i.e., to punish them for Union"activities and/or for testifying in a prior'Board proceeding) -presents only- a question of fact, resolution of 'whichdepends upon a weighing of all the attendant circumstances"todetermine" whatmotivation' truly dominatedtheEmployer in "laying off or`discharging the, employee['s}."N. LX B. v. Jones, Sausage `Co.,257' F.2d 878, 882 °(C.A. 4).-In determining this question it should'be borne in mind thatan employee may be "laid off or discharged "for a goodreason,a poor reason, or no reason at all, so long as`'theterms of the statute are not-violated."N.L.R.B. v. CondenserCorporation of America,`r128'F.2d 67,'75 (C.A. 3). -In''theabsence of d'iscri,ination, the Board may not substitute"its,judgment for that of the employer-in selections for layoff."These are matters to be "determined by the management... "'(NLR.B. v. Montgomery Ward & Co.,157 F.2d 486;490 (C.A. 8)).- Basedon the entire record, I find that General Counselhas failed to meet the burden, which is his, ,of establishingby a preponderance of the substantial credible. evidencethat the layoffs here involved were unlawfully motivated.b.To begin with, it is undisputed that the 1970 summer(May-August) layoffs were economic,i.e., seasonallayoffs,motivated by business need, including semiannual stylechanges.General Counsel's and the Union's contentionthat Respondent unlawfully discriminated against the threeemployees here involved because of their Union activitiesand/or,prior testimony is ' rnotsupported by the record. Therecord shows that Respondent applied a new layoff policyin the 1970summer season: Instead of rotating,, layoffs togive all employees at least 1 or 2 days' work each week (as ithad done formerly), Respondent introduced the policy oflaying off its lowest producers first and of retaining its bestas long as possible. Insofar" as appears, this served °alegitimate businesspurpose, particularly in view of theunusually high "makeups" (amounts added to employees'pay to bring earnings up to the minimum $1.60 hourly wagerate) Respondent was then,experiencing. Furthermore, as,foundsupra(sec.C, 1), Respondent was faced with morethan the usual layoff requirements in the 1970 summerseason:(1)because of introduction of the new "unitsystem," which rendered less feasible than formerly theinterchange' of operations and'operators; and `(2) because ofthe radical 1969-70 style'' changes in sleepwear, which,necessitateii' suspension of production until acquisition' ofnew materials`and"patterns and'the training df a work force'to handle new styles.c.The credited evidence establishes that the -.threeemployees selected for layoff were among the lowest (if notthe lowest) producers. Winfrey consistently made less thanminimum, production and was the poorest producer of thethree binders- in her--unit. Scarbrough (a,zigzag operator)unlawfullyin June 1969 andwas not'reinstateduntil January 19, 1970averaged far below the expected ($1.60 hourly) ratee,,;,AndEthelMears (a trimmer) conceded that she never-mett the;minimum.production quota; indeed, ,her hourly ,earningswere the lowest of all trimmersin, the finishing department. ;Other ;poor-producers,-, not, members, of .the . Union.organizing'or election`,,committee,,,were also, laid off._frequently-among- them Linda Ware (a binder) who waswho-was off, 3-1 days in the 1970 summer, layoff season..,Moreover; Scarbrough, who was off 31 days in that (1970) ,season,was off almostas many times(28'days)in the 1968summer season-, long _before advent, of the Union. Thecomparisonis even morestrikingin the case,ofMears whowas laid off 28 days in the 1968summerseason ascompared to 14 in the `1970season.d.Thebasic,Union activity with which the three allegeddiscriminateeswere, identified'consistedofmembership onthe,Union organizing, or electioncommittee.However, the,record (Resp. Exh. 8) shows that among the employeesleastlaid off weremembers ofthe, committee-at least 21 ofthem not a singleday. Indeed, three committeemen (LeonaAltenbaumer, Patricia Chafin, and Jean ' Greer e)-who,likeEthelMears,' were found to have 'been unlawfullydiscriminatedagainst inCase 26-CA-3396 and (likeMears) were offered reinstatement in January=1970-werelaid off nomore^ than I day each in' the' 1970 summerseason-.25All three had production records,far-better thanthose of-the employees-alleged to'have been-discriminatedagainstin''the instantcase.While; as General Counsel aptlystates6r., p. 17),' it isquitetrue that failure to discriminateagainst all Union activistsdoes notnecessarily negate otherviolations, it is'nonethelessa relevant factorin ascertainingmotive. The point is that this recorddoesnot-support thecomplaint allegation,that'Respondent singled out the three'employees' named inthe compl'snIl t (Winfrey,' Scarbrough,and `EthelMears)'for repea`d layoffs.'because they wereprounZ' or'because they testifiedin'a prior Board hearing.e. `'be 'sure, `there is'in this case, , ass- inmanylayoff sand discharges for cause,countervailing evidence- tendingto, indicate discriminatory motive.- This' includes the fact,stressed by General Counsel (br., p.17)' that'"Respondent'shostility - toward' 'organizing -efforts, on behalf of theemployees is amply shown, by the - [three ] prior, cases"(supra,sec.A), wherein-Respondent was on no-,less thanthree occasions found in violation of Section 8(a)(1) and (3)of the Act. However, as the Board has stated, "The fact thatthere It" been a historyof unlawful hostility to unioniza=tion- does notservealone as a substitute for proof that theaction taken in' -thepr'esentinstance was' discriminatorilymotivated; nor does' it serve to` shift the burden to' theRespondent to establish its'innocence. To conclude' .that because the Respondent' has repeatedly violated, the'Act, it `may be taken ' -for ' granted' that [the-' allegeddiscriminatee]was a`marked person,' is to say that itsemployees who have, engaged inunion,activitieswith itsknowledge are thereafter forever immune from. theimposition of any dis,cciplinary,action'by the-Respondent.This is` a conclusion that we cannot accept. "The Act's grantof rights to, employeesto, engagein organizing activities, toss,Altenbaumer was laid-off, 1,day,Greenea EIfff,^day,,and Chafm nodays. SPOTLIGHT COMPANY; INC.belong to a union,'and to engage in collective bargainingwas not intended -,to -deprive management of its right tomanage its business and to maintain productionanddiscipline [footnotes omitted]." J. P.Stevens & Co.,181NLRB No. 87 (75,LRRM 1371, 1374). See alsoN.L.R.B. v.Bangor Plastics, Inc.,392 F.2d 772, 777 (C.A. 6).Additionally, there is evidence that Respondent hirednew employees during the layoff period instead of trainingand transferring the alleged- discriminatees to-take the jobs-occupiedby, new employees. However, Respondent'sevidence shows, thatRespondent could not usuallydetermine which operations would require changes inoperators, (i.e.,, more or fewer girls)-until after the completeline of, new seasonal styles was received (normally in themiddle or end of July); according to Respondent, it wasmore economical to place operators whose work had runout. on layoff status, until, the new styles were received.Further, according, toRespondent, .it, was only, afterreceiving its complete- line that it was in a positionaccurately to determine whether it would be necessary torestrain current-operators, Finally—the record shows thatone of the three alleged discriminatees (Winfrey) was infact assigned to two operations other than her regular one(from shear lace binding to simple binding and bar tackwork) before being laid off, .but she performed no better atthose than- at her regular, -operation; and that a secondalleged' discriminatee (zigzag operator Scarbrough) wastried on, simple binding (prior to her. layoff) and sleevesetting.(during her layoff)-the latter,"an entirely differentoperation" for which she was successfully trained by herfloorgirl and one which, she is still-performing. As to EthelMears, there is evidence that Respondent could haveassigned her to bagging (her, job, before her discharge, inJune 1969,supra,sec.C,4) had it been so disposed-therebeing evidence- that. Respondent on. June 16 (during,thelayoff period) hired a new employee (Goodman) who didbagging. However, I do, not deem this factor sufficient toovercome the other circumstances already alluded to whichcompel the conclusion thatMears' . layoffwas notdiscriminatorilymotivated. The worst that can be saidabout Respondent's action is that it was unjustifiable andarbitrary, but a layoff or discharge motivated even bycaprice is not proscribed by the statute.Accordingly, considering ,the record as a whole, I findand conclude, that the preponderance of evidence does notsupport the allegation of. the complaint that the layoffs, ofWinfrey,- Scarbrough, and Ethel Mears were violative ofSection 8(a)(3) and/or Section 8(a)(4) of the Act.D. .The Assignment of Ethel Mears to theTrimming DepartmentGeneral Counselmaintainsthat apart from discriminato-rily subjecting Ethel Mears to repeated layoffs(supra,sec.C, 4),- Respondent further unlawfully discriminated againsther when it assigned her to the trimming operation afterreinstating her .on January 19, ,1970. General Counsel's26As noted .supra; fn. 3, Case 26-CA-3396 is presently pending beforethe Court of Appeals far,the Eighth Circuit.27Basedon Harris' credited testimony, which in mostessential respectsjibes with that of Murray.,28Aspreviously noted (see. C, 1),although Respondent abandoned its497position presupposes: (1) that the trimmer position to whichMears was reinstated(supra,sec.C,-4) did not constitute"fullreinstatement" to her "'former or substantiallyequivalent" position, namely,' , the bagging operation; asrequired by the Board's order in Case 26r-CA-3396; and (2)that failure to comply witti,,a Boardorder,constitutes aseparate violation, of the Act.While there is indeed, evidence (seesupra,sec.C,4 4)establishing,substantial differences between the position ofbagger(a "time" worker)and of trimmer;(a production orincentive job) to indicate .,that the two positions are .not"substantially equivalent", and, further, that there werebagger openings to which Mears could have been reinstated(ifnot at the time ofreinstatement,certainly ,whenRespondent later hired new employees, who performedbagging operations),it is unnecessary to makeany findingson this point here. I agree with Respondent (br., p. 36) thatthe question posed by General Counsel is, one properly tobe determined at the compliance stage after,enforcement-oftheBoard's order, an a court proceeding.26 Failure tocomply with a Board order does not, itself, constitute: afurther violation of the Act. Cf.Canton Sign Co.,186 NLRBNo. 39.E,The 1-Day Layoff of Employees Harris, Lamon,and CliftThe complaintalleges thatRespondentdiscriminatorilylaid off the above-named employees because of their Unionand protected concerted activities. All three attended aState Unemployment Compensation Board hearing involv-ing employee Mary LouMears(infra,sec. F).It, is _ stipulated thatMary Lou Mears' compensationhearing opened in Texarkana, Texas, on June, 16 and wascontinued to 4 p.m., on June ;30.,Eva Harris,, a trimmer inthe finishing department working under Floorgirl Murray,was given permission to take off the last working hour(3:,15-4:15, p.m.) ,on June 46 to appear as a witness forMears on, that day. Informed that she would be unable totestify (the hearing had to, be continued because of anaccident to Mary Lou Mears' husband), Harris went homewithout going to the hearing. Around 4 p.m. on June 29,FloorgirlMurray asked Harris if she was going to take offthe next day (presumably to attend the June 30 ,hearing).Harris testified that when she replied "Yes," Murray said,"Well, just take off all day then because' we gotta havesomeone here we can depend upon" the entire day.27On June 29,1 Employee Louise Lamon, a boxer in thefinishing department, also asked Floorgirl Madden ' forpermission to take off at 3 p.m. the next day (June 30) toattendMears' hearing. According to Lamon, Murray said"itwas [her] time to be off and [she] could just take thewhole day" off. Disputing Murray's statement that it washer turn to take off, Lamon said that Murray "better keepher records straight. . .because [Murray] was off last." 28According to Lamon, she had been off previously in June.On, cross-examination she also stated that when Murraylayoff rotation 'policy in the 1970layoff season insofar as productionworkers inthe sewingdepartmentwere concerned, it continued to apply arotation system in laying offhmeworkers(like boxers)in the finishingdepartmentwhere the"unit system" was not introduced, 498DECISIONSOF NATIONAL LABORRELATIONS BOARDtold, her'to take-the---whole day' off,Murray also said she"needed someone"she could dependon" and""to be presentall day.'--' 'Ruby Clift, "a' finishing-department folder,testified thatthe `day`beforeMears' confpensation hearing (June 29),FloorglrlMurray asked if she was going to the hearing thenext day.Clift replied, "Well, I really don't know, I haven'ttalked to anybody that's told me to"..nobody told me."According to Clift, Murray also said that she "'wanted toknow"who' to"depend'on"the next day. She admitted thatshe did not in fact ask management for permission to be off,but nonetheless took the day off to go to the compensationhearing because"'I felt that I' was=involved.She-also'admitted`that no' one in management actually told her notto- reportto work on June 30.Clift testified that she hadoverheard Murray ask Harris if she was "going to the trial,""but she didnot hear Harris' response.Floor girl 'Murray testified thatt the June 30'layoff'"ofHarris and Murray was occasioned by lack of work-andthat"it`was,really their turn to be'off." She also testifiedthatshe could`not, afford to allow the two girls to come inon June 30`and'then quit1-1/2`hoursbefore the end of theday because only half of the finishing department wasscheduled to work on that date;that the work in thatdepartment"is -more like anassembly line"wherein "oneperson depends on the other"and with"half a crew [off ] ifone person misses,it fouls up everybody";that with thesmall work force available,there-was less opportunity toshuffle and interchange employees for the various opera-tions;`and that insofar as Lannon(a boxer)is concerned, sheoperated'on June 30 `with=only` two of`her four boxers.Records produced'by' Respondent`supportMurray'stestimon)'that a considerable number of finishing depart-'mentemployees`(at " least 10 others besides Larson andHarris) were laid off 'on'June-30; that among 'these weretriminers'(like'Harris) "and'boners(like-Lamon) who' were'not on the'Union organizing`or election committee; 29 andthatincluded in the laid-off group'were trimmers likeTaber and boxers like Verdia Williams who Were each laidoff `previously in June 1970 fors-2-1/2 `days.30I credit Murray's testimony and find her explanation forthe" 1-day(June 30)layoff of Harris and Lamon plausibleand reasonable. 'Iclinclucie 'that'the preponderance ofsubstantial credible evidence does not support the allega-tionin thecomplaint that their 1-day(June 30)-layoff wasviolative of `Section 8(a)(3) or(4) of the Act. Insofar as Cliftis concerned,it appears that General Counsel did not evenestablishaprima faciecase of violation-particularly (1) inview of Clift's admission that she had not asked'manage-ment for permission`to take time to attend the June 30unemployment compensation`hearing; and(2) her furtheradmission that no one told her not to report to work on29,While Harriswas on theUnion ElectionCommittee, Lamon was not;but the latterdid sign a Union cardand attendeda' meeting.30 Lamon,who impressed me as a witness'gomg to great length. tosupport GeneralCounsel's (and her own)case,'admitted that Respondent'sattendance record showing she was laid offone-half dayin June (prior toJune-30) "soundscorrect"; inApril-May she was off only I day.-Accordingto' Respondent's records,Harris°was laid off1-1/2 days (3 halfdays)In June(prior-to June 30) and 1-1/2 days in March-May 1970.'31Unlessotherwise indicated,all references in this section to Mears areto Mary Lou (not Ethel)Mears.June 30.Indeed,Respondent's records(Reap.Exh. 8) donot list her as one of the employees laid off for lack of workon June 30.F.TheDischargeof 'Mary Lou Mears1.The factsMary Lou Mears, 'a- folder and,sister in-law - of EthelMears, was one of the employees found discriminatorilydischarged" (on June 18, 1969) ,in Case 26-CA=3396.31 Shewas reinstated to her former position'on'January'21, 1470,withassurances from'the then-productionmanager(Friedman)that she would be treated"as if nothing everhappened-"She was discharged on May-8, 1970,`afterengaging in a fight with- her supervisor,'Floorgirl,,Murray.General Counsel contends that-Respondent's-reason for'thedischarge is pretextuousand that she was in fact discharged(as 'the amended complaint alleges) because of Unionactivities and/or prior testimony ina Board proceeding.Mears testified that'FioorgirlMurray continuouslyavoided her ever since returning to work in January,explaining that Murray spoke to her only,"wheni she had'to" about work.According to Mears; Murray would "neveracknowledge"her- requestsfor tickets 32' as she would forothers, although (as Mears admitted)she would ultimatelybring them to her.33 Mears-also admittedthat'Murray'sdelay did not interfere with her-production and earnings.The record shows that Murray would usuallytake as`muchas 10 to 20 minutes-`to bring tickets to employees;betweenattending to other chores such as distributingWork,pickingup garments in, need oflrepair,carrying bundles--from'folders to trimmets, and checkingwith herown -superior(Mrs. Sample).Sherrill'Murray'sniece,frequentlyengaged in conversations with Mears, who workedwith her"side by-"side."Murray"asked Wise "a couple of-times"before "not-to talk and-keep'at work. "`On the afternoon ofMay 6,she came toVise's table and' told her that shewanted her to "quit speaking"to'Mears because Mears"was getting her in trouble:' After Murray walked away,Wise turned to Mears and said, :"She maybe my aunt, butshe can't pick my friends."Mears commented, "Iknow thatDephia[Murray]-hates 'me, butI didn't realize she hated methat`much."In a later conversation"withMrs. L'eiby(Murray's superior),Wise asked"why it was DephiaMurray was getting-on to[her] about talking."Mrs. Leibyassuredher that Murray' only wanted her'"to keep up ...production."When Wise asked "was it because of theunion,"-Mrs. Leiby said"no," opining that Murray "waslooking out for [her ] good."Wise later told Mears that they"couldn't talk any more. "3432The tickets were placed on completed bundles to identify the folderor operator,responsible for the work.Thus,'Mears testified,"She [Murray] didn't take any longer inbringing nay tickets,it was that I had to Took no and look around to see herbecause she would never acknowledge the fact that I had asked for one likethe other girls. If one of the other folders says,'Delphia;'I need,a ticket.'She would say,'okay' or 'just in a minute.'Or " some response."34 The findings in the`above paragraph are based on fire compositecredited testimony of General Counsel witnesses Wise and,Mears. 'I donot credit Mears' testimony,denied by Wise, that the-latter had expressed SPOTLIGHT COMPANY, INC.Mears testified that after twice requestingtickets fromMurray on the morningof May 7,she told Murray, "I stillneed a ticket onr:that bundle I folded a while ago"According to Mears,Murray"turned around and in a reallow voice [said]. `Kiss my-' "On cross-examination Mearsindicated,that,she (Mears)actually could not hear thewordswithout observing,Murray's "lipmovement"'Murray denied making-the remark,In any event, shortlyafterwardMurray " slammed" (Mears'characterization) aticket on,Mears' table;without saying a word.At the morning break that sameday (May 7),employeeGift askedMearsvuhy she appeared so `,`upset " Mears said"something about the tickets...that we always have toholler,for., ..." lift "understood,,'thatMears also saidthat she"was going to have to do something,she was goingto,have to.get after[Murray] :.+ `. to beat her up." Clift tried"to talk her put of it"and Mears agreed she would not"fight,Murray.35At lunchtime(12 noon)on the same day(May 7),Mears-initiated,a, scuffle or`"fight"with Floorgirl Murray whichled to her discharge the next morning.Mears testified:Q. [By Mr. Henderson] On this date what hap-pened when the noon buzzer went off?A. I clocked out "'usual and went outside and Iwent out'to talk to Delphia IMurrayl and see if I couldfind'out what kind of trouble I was getting Sherrill[Wise] in to.But when I got outside the door,I hollered,"Hey, Delphia."****Q. (By Mr.Henderson)Approximately how farfrom her whenyou firstcalled to her?A. - I'd-say four-or five foot [sic].*****-Q.After calling to her and getting no response,what, if`anything, happened?A. 'I just went to pieces: So I ran up behind her andgrabbed her by the hair of the head.Q. - And then what happened?A.Well, in the scuffle I got hair pulled out andscratches.I think I hither a timeor two and we werepulled apart.Q.What did you hit her with?A.My fist.Q.Can you recall where you hit her?A.No,,l don't.Q.Can you recall the general area?A.Somewhere in the face.Q.Did you scratch her?A.No, notthat I recall.Q.What about you? Did she do anything to you?A.Yes., .1 had two bad scratches on my arm and Ihad three finger bruises-and my arm-the scratchesand bruises were, on my right arm and the back of myleft hand was swollen and bruised.the opinion that Murray wanted Wise to cease talking to her because ofMears'pro-Union-sympathies.Wise,a college student no longer inRespondent's employ, impressed me as a forthright'and credible withness.35Based on the-testimonyof `Cleft,one of the alleged discnminatees in499Q.You say your blouse was torn. Where was ittorn?A.My bouse was torn all the way up one side upunder the arm.According to Mears, the incident lasted 2 or 3 minuteswhen she was separated from Murray with the followingexchange:She [Murray] says, "God damn you, Mary Lou, I bateyou, but Sherrill I do care about andyouare getting herin trouble." And I told, her, I said, ",God damn you,Delphia, I have never gotten anyone in trouble downhere, much less Sherrill and she will tell you so herself ifyouwill ask her."Several witnesses, including Murray, testified that as thetwo -women were being separated,Mears said"somethingabout she would teach [Murray] to he about her in thecourt," (a reference toMurray's testimony in the priorBoard hearing). Two witnesses to the scene heard Mearssay she was supposed to have returned to work (in January)"without any prejudice:' One of them alsorecalled MearstellingMurray that "if shehad to do it overagain, shewould do it again." Murray "looked like she was pretty wellbeat up" and was helped to her car to get home.Informed of the encounter, General Manager Leibysummoned Mears to his office, to which Mears then went,accompanied by two coworkers (Scarbrough and Hedrick).Mears testified:We walked in the office and Paul [Leiby] , .. turnedaround and he said, "They tell me that you beat up onDelphia [Murray]'a while ago." I said, "That's right, outin the parking lot and on my own time." He said, "Wellthat is no excuse. We don't have anything like thatgoing on around `here." He said, "I'm going to send youhome until I can find out about =this and I'll notify youwhen to come back." I said, "Paul, does that mean thatI'm fired?" And he started to yell, and I said, "Paul,don't raise your voice to me because I don't have tostand here and let you talk to me like that." So in a morecalmer voice, he said, "I said I was sending you homeuntil I can get to the bottom of this and I'll notify youwhen to come back." I said, "Paul, aren't you the PlantManager?" He said, "Yes." I said, "Well, I have a letterwith yoursignaturestating thatIwas to be reinstateddown here with all rights and privileges and noprejudices." I said, "You know-or you can't tell methat you are so blind that you haven't seen, much lessheard, some of the things that have gone on back there.You know I've been shown nothing but prejudices sinceI've come back to work." I said, "You know thatSherrill [Wise] had Emile [Leiby] in the bathroom forabout 30 minutes yesterday afternoon." He said, "Well,that's between Emile and Sherrill." I said, "Also, Paul,you know that Delphia and Emile bothlied on me onthe witness stand at our .hearing." ... He said, "I don'tcare what Delphia or Emile does on the witness stand orotherwise, that gives you no excuse to beat upanybody." I says, "Then you are sending me home?"this case(suprasec.E),who was recalledas a Companywitness,Mearsdenied telling Chit or anyone else ' that she was "going to get" Murray.General Counsel' witnesses Hedrick and Harris,who participated in themorning break talk, did not dispute Cliff's testimony. 500DECISIONSOF NATIONAL-LABOR RELATIONS BOARDAnd he said, "That's right." And I said, "All right, I'mgoing home, Paul. But I want to let you know before Igo home that I am°going to call the NLRB because I dohave rights and I do have privileges." He said, "q1at'strue, you do have'privileges and it's your right tatty toget them." And with that we walked out of the office.The accounts of the Leiby-Mears interview given byotherwitnesses; including Leiby,,are, consistent in essentialrespects.Leiby credibly testified that he also asked Mearswhy she had not' come to him previously about her claimedmistreatment,to which Mears responded that she, "wasgoing to." 36According to --Leiby," he had talked to"numerousemployees to find out what justdid happen" inthe parking lot. altercation,mentioning someof-them; healso obtained a brief written description of the episode fromone employee.-Additionally, he obtained Murray's versionof the event 37, On the next day (May,8, payday), whenMears wentto the plant to pick up her check, Respondent'soffice girl handed her the following letter signed by Leiby:The Company has investigated the incident=o• May 7,1970,, in ;which you were involved in a fight with floorgirl,DelphiaMurray, on the Company's parking, lotduring the noon lunch period.Enormousjsicl employee witnesses have stated that-youassaultedMrs. Murray without provocation and injuredher with your hands.The Company can not condone your gross misconducton its premisesin attacking and injuring a co-employee.Your conduct is ,in violation of the Company's workingrules,Page 7 of the -Employee's, Hand ,,Book andconstitutes grounds fordismissal.Because of the seriousnessof the infraction, theCompany is terminating your employment.The Company rule referred to provides that dischargeableoffensesinclude "Engaging inany acts or conduct which door, may , contribute_Jo the, injury of any worker, such asfighting, scuffling or horse-play."2.ConclusionsOn the basis of the substantially undisputed evidencesummarizedabove, including `Mary Lou Mears' ownaccount of ,the May T"fight," I find and conclude thatMears' discharge was motivated-by her misconduct-anassault against,',her 'supervisor; and, therefore,- that thedischarge was privilegedlawful.' It isclear'thatMearsinstigatedthe altercation because, as she admitted,she wasupset about the way Floorgirl Murray hadbeen treatingher, including the way Murray had ignored (although sheultimately, admittedly complied with) her' requests fortickets' to be 'placed on bundles.Murray's most recentinstruction to her niece, folder Wise, not to converse withMears andtoattend to production triggeredMears'outburst. As Mears herself', testified,- "I just went to pieces... ran" up behind' her fMurrayl and grabbed her by the36Mears admittedthat she hadnever complained to management aboutthe way Murray hadtreated her.37Respondent offered in evidence a written report of an investigation ofthe incident preparedby Leiby.On General Counsel's objection to theoffer on the ground that it was not a business record prepared in the courseofbusiness(asclaimedbyRespondent),buta"self-servicing"memorandum, I reserved decision on admissionof the document. Leibyhaving testified at the hearing on the subject matter of the memorandumhair of the head...."In my view,it,Mears' grievances against Murray wereireal or, imagined.An employeeis not justified innresorting to violent self-helpto settle her, differences with a'supervisor;the statutediscourages'"privateretribution."Renfro 'Hosiery,Mills,Inc.,122 ^NLRB 929,930, -942:'As' indicated;Mearsconceded'that she had never:attempted to take up hercomplaints against Murray with-the,Tatter-'s superiors.r '-As`in the,case'of the allegeddiscrimiiiatoryylayoffS(stipi.a,secs.C and E), GeneralCounsel' andthe Union rely on thehistory ofRespondent'si"antiunion animu's' to`show',thatRespondentwas really outto1, get Mears,because she was-aloyalUnionist and had given-testimonyin'a prior Boardhearing; andthatRespondent merely seized upon the May7 altercation as apretext'to get rid of her. However',as''theBoard'has stated,"The-mere,fact that an"eaiptoyer maydesire toterminate an employeebecause''he 'engaged 'inunwelcome concerted activities does not, ofltself,establishtlie,unlawfulness-of a subsequent discharge.If'an-employeepfdvtdes ` an employerwith 'a= sufficient' cause'foie' hisdismissal by engaging"in conduct for, whicl he would' havebeenterminated in,'event, and theemployerdischargeshim for that reason,the circumstance that 'the `employerwelcomed,the opportunityto 'dischargedoe-s—`not make itdiscriminatory and therefore unlawful"Kldte'Hol't Compa-ny,161 -NLRB1606,,1612. "Although union activity maynot serve as the basis for a discharge,neither may ,suchactivityserve as an insurance policy against discharge."N.L.R.B.v.Grand Foundries,Inc.,362F.2d 702, 710 (C.A.8).In further support,of their position that Mears' dischargewas pretextuous, Respondent and the Unionn.relyon a prior(ayear earlier)"slapping-incident"_, ;between FloorgirlMurrayand another employee(Penney),which{incidentdid not result in discharge.However,that episode appearsto have been minor in scope and effect in comparison to theMay, 7 altercation,^ even if General,Counsel,;,witnessPenney's disputed account were"fully,credited Penneytestified that-Murray "slapped"her after Penney calledMurray "an old devil."Penney hitMurrayback on the armand that was the end of the episode.When,Leiby calledupon the two women to explain the incident, they-differedas to whether Penney had called Murray "a devil" (asclaimed by Penney) or "a bitch" (as claimedby-Murray).AlthoughLeiby first wanted Penney to gohome forthe dayto "cool off,"he ultimately agreed to forget the wholeepisode if,as he told them,"you girls,think you can settledown and finish your day's work and apologize to eachother,"whichthey did.Penney'admitted,d however, thatLeiby told both thathe "wouldn't stand"-for, thatkind ofconduct. It is noteworthy ; that no disciplinary actionwhatever(let alone discharge)was visited upon`Penney,although Penney was a known Union supporter.38 `I concludethat thepreponderance of substantial credible(investigation of the incident),I find the memorandum to be superfluousand unessential to the conclusion,rendered herein.Accordingly, it isexcluded from the record.36 Another incident relied on by the Unionft, p.. 9), but apparentlynot ,by General Counsel, involved employee Ola'Mae Summerall,who wasinvolved in a fight on the Companyparking-lot (in; July 1970)- with. anonemployee who had accused Summerall,of "runningaround"with herhusband. Leiby settled 'thematter by calling the police to handle the SPOTLIGHT COMPANY, INC.evidence does not support the allegation of the complaint,thatRespondent's discharge, ofMary Lou Mears wasviolative of Section 8(a)(3) and (4) of the Act.CONCLUSIONS OF LAW1.Respondent;is an employer engaged in commercewithin the meaning oftheAct.2..Wanda Madden,DelphiaMurray, and CharlotteYoung are,,as alleged in the complaint supervisors withinthe meaningof the Act.5013.It has not been established that-Respondent laid offor discriminatorily discharged the employees named in thecomplaint in violation of Section 8(a)(1), (3), and(4') of theAct.RECOMMENDED ORDERUpon-the basisof the foregoing-findingsof. fact andconclusionsof-law, and upon theentirerecord inthe,case, itisrecommended that the, complaintbe dismissed in itsentirety. '"outside person" and by' admonishing Summerall that he"could notcondone fighting"on Company, property.This episode with a stranger isclearly dissimilar from the'described hair-pullingmatch witha supervisor.